 

Case 4:19-cv-00344-A Document 12 Filed 05/16/19 ;Page tpg sy Frage ss. .

NORTHERN DISTRICT OF TEXAS
FILED

 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

Ss | MAY | 6 2019
st | CLERK, US DISTRIGp co

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GREAT LAKES INSURANCE SE § By ET CORIEY jw
Plaintiff § — Deputy
§
§
Vv § Case No. 4:19-CV-00344-A
§
§
PK YACHT OPERATIONS, LLC §
Defendant §
APPLICATION FOR ADMISSION PRO HAC VICE
(Complete all questions; indicate “N/A” if necessary.)
I. Applicant is an attorney and a member of the law firm of (or practices under the name of)
Davant Law, P.A. , With offices at
401 East Las Olas Blvd., Ste. 1400
(Street Address)
Fort Lauderdale FL 33301
(City) (State) (Zip Code)
(954) 414-0400 (954) 332-3301
(Telephone No.) (Fax No.)
IL. Applicant will sign all filings with the name Aaron M. Dmiszewicki
Il. Applicant has been retained personally or as a member of the above-named firm by:

(List All Parties Represented)

Great Lakes Insurance SE

to provide legal representation in connection with the above-styled matter now pending before the United

States District Court for the Northern District of Texas.
 

Case 4:19-cv-00344-A Document12 Filed 05/16/19 Page 2of5 PagelD 164

Iv.

 

Applicant is a member in good standing of the bar of the highest court of the state of

For Court Use Only.

Bar Status Verified:
Florida , where Applicant regularly practices law.

 

Bar license number: 111455 Admission date: September 23, 2014

 

 

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).

 

 

 

 

V. Applicant has also been admitted to practice before the following courts:

Court: Admission Date: Active or Inactive:
USDC - S.D. Fla. December 19, 2014 Active

USDC - M.D. Fla. March 10, 2015 Active

USDC - N.D. Fla. March 23, 2015 Active

USCA - 11th Circuit August 14, 2018 Active
VIL

Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

N/A

VII. Applicant has never been subject to grievance proceedings or involuntary removal proceedings—

regardless of outcome—while a member of the bar of any state or federal court or tribunal that requires

admission to practice, except as provided below:

N/A

VIII. Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except

as provided below (omit minor traffic offenses):

N/A
 

Case 4:19-cv-00344-A Document12 Filed 05/16/19 Page 3of5 PagelD 165

IX, Applicant has filed for pro hac vice admission in the United States District Court for the

Northern District of Texas during the past three (3) years in the following matters:

Date of Application: Case No. And Style:

N/A N/A

 

 

(If necessary, attach statement of additional applications.)

 

 

 

 

X. Local counsel of record associated with Applicant in this matter is

Robert G. Hogue, Esq., Robert G. Hogue, P.C. , who has offices at
Highland Park Place, 4514 Cole Avenue, Suite 600

(Street Address)

Dallas TX 75205

(City) (State) (Zip Code)

(214) 559-7107 (214) 559-7101

(Telephone No.) (Facsimile No.)

XI. Check the appropriate box below.
For Application in a Civil Case

Applicant has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n, 121
F.R.D.284 (N.D. Tex. 1988) (en banc), and the local civil rules of this court and will
comply with the standards of practice adopted in Dondi and with the local civil rules.

For Application in a Criminal Case

[_] Applicant has read and will comply with the local criminal rules of this court.

XII. Applicant respectfully requests to be admitted to practice in the United States District Court for
the Northern District of Texas for this cause only. Applicant certifies that a true and correct copy of this
document has been served upon each attorney of record and the original upon the clerk of court,

accompanied by a $25.00 filing fee, on this the / Ss et day of a7 , Z o/ 7 .

Aaron Michael Dmiszewicki
Printed Name of Applicant

Signature
 

Case 4:19-cv-00344-A Document12 Filed 05/16/19 Page4of5 PagelD 166

 

Y

The Florida Bar

651 East Jefferson Street
Tallahassee, FL 32399-2300
Joshua E. Doyle 850/561-5600
Executive Director www.FLORIDABAR.org

State of Florida )

County ofLeon ) In Re: 0111455
Aaron Michael Dmiszewicki
Davant Law, P.A.
401 E Las Olas Blvd Ste 1400
Fort Lauderdale, FL 33301-2218

I CERTIFY THE FOLLOWING:
I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on September 23, 2014.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this Ist day of May, 2019.

ligthiak - Cprvtion—
Cynthia B. Jackson, CFO

Administration Division
The Florida Bar

PG:R10
CTM-41768

 
 

Case 4:19-cv-00344-A Document12 Filed 05/16/19 Page5of5 Pagetbyi6%r aw
401 EAST LAS OLAS BLVD SUITE 1400 FORT LAUDERDALE FLORIDA 33301
www.davantlaw.com 954.414.0400 phone 954.332.2301 facsimile

D avant Law, P.A.

Charles S. Davant
DS4.414,0401 direct
esd @davantlaw,com

May 15, 2019

VIA FEDERAL EXPRESS

  

Clerk of Court

United States District Court
Northern District of Texas

501 West 10" Street, Room 310
Fort Worth, TX 76102-3673

       

  
 

RT
US. pistRICT COU
CaS AERN DISTRICT OF TEXAS

     

Re: Great Lakes Insurance SE vs. PK Yacht Operations, LLC, Case No. 4:19-CV-00344-A
Application for Admission Pro Hac Vice

Dear Clerk:

Pursuant to Local Civil Rule 83.9 enclosed please find Application for Admission Pro Hac Vice
for Charles Davant, Esq. and Application for Admission Pro Hac Vice for Aaron Dmiszewicki,
Esq. with corresponding proposed orders and this firm’s two checks in the amount of $25.00

each, as a fee for filing the Applications.

Should you have any questions or need additional information, please do not hesitate to
contact me.

Thank you.

Very truly yours,

——

Charles S. Davant

 

Enclosures: as stated.
